





Execution Copy




AMENDMENT ONE
TO THE
UPS RETIREMENT PLAN




WHEREAS, United Parcel Service of America, Inc. (the "Company") maintains the
UPS Retirement Plan (the "Plan"), amended and restated effective January 1,
2014; and


WHEREAS, pursuant to Section 7.1 of the Plan, the Company's board of directors
(the "Board") may amend the Plan at any time; and


WHEREAS, the Company desires to amend the Plan to freeze eligibility effective
June 30, 2016, such that anyone hired, rehired, or transferred to Employee
status on or after July 1, 2016 (other than those participants eligible to
participate in the Plan in accordance with Appendix M) shall not be eligible to
participate in the Plan; and


NOW THEREFORE, in consideration of the foregoing, the Plan is amended as
follows, effective June 30, 2016:




1.


The introductory section of the Plan is amended to add the following:


FURTHERMORE, the Plan was amended effective June 30, 2016 to provide for a
freeze of eligibility effective as of that date for any individual hired,
rehired, or transferred to Employee status on or after July 1, 2016. All
employees who were employed as an Employee on June 30, 2016 shall remain
Participants and shall continue to earn Benefit Service and accrue benefits as
set forth under this Plan as long as such individual remains employed as an
Employee, but any individual hired, rehired, or transferred to Employee status
on or after July 1, 2016 shall generally be ineligible to participate in the
Plan, and shall generally be ineligible to accrue benefits under the Plan,
except as specifically set forth herein. This shall not affect any individual
participating or who becomes eligible to participate in the Plan by Appendix M
but only to the extent of the benefits described in Appendix M. For
clarification, any individual hired, rehired, or transferred to Employee status
on or after July 1, 2016 who had a previously accrued benefit under the Plan,
shall continue to be considered a "Participant" under the Plan, but only to the
extent of such previously accrued benefit. No additional Benefit Service for
such an individual shall apply or be earned, nor shall any benefits generally
increase following the date such individual is hired, rehired, or transferred to
Employee status after June 30, 2016, except as may be specifically set forth
under this Plan.





























--------------------------------------------------------------------------------





2.


Section 1.l (h) ("Benefit Service") is amended by revising paragraph (v) to read
as follows:


(v) Terminated and Rehired Employees after December 31, 2007, but before July 1,
2016. An employee who was employed as an Employee on December 31, 2007 will
continue to earn Benefit Service described in this Section 1.1(h) after 2007 for
all purposes as long as he remains employed as an Employee, but an employee who
ceases to be employed as an Employee whether as a result of termination of
employment or a transfer to a non-Employee position will cease to earn Benefit
Service credit after such termination or transfer except as provided in this
Section 1.1(h)(v). An Employee who is transferred to a non-Employee position
(whether on, before or after January 1, 2008) and then is transferred back to an
Employee position or rehired as an Employee on or after January 1, 2008, but
before July 1, 2016 and who has not commenced benefits under a Final Average
Compensation Formula or the Pre-2006 Motor Cargo Formula shall continue to earn
Benefit Service as described in Section 1.1(h) following such transfer or rehire
solely for purposes of determining early retirement subsidies, but not benefit
accrual, under a Final Average Compensation Formula or the Pre-2006 Motor Cargo
Formula for the benefit accrued before he or she terminated service or
transferred to the non-Employee position until he or she terminates employment
with the Employer Company and all Related Employers. The provisions of this
Section 1.l (h)(v) will not affect any Crewmember covered by Appendix M but only
to the extent of the benefits described in Appendix M.




3.


Section 1.l(h) ("Benefit Service") is amended by adding a new paragraph (vi) to
read as follows:


(vi)Newly Hired and Rehired Employees and Individuals Transferred to Employee
Status after June 30, 2016. An employee who was employed as an Employee on
December 31, 2007 and who remained employed as an Employee through June 30, 2016
will continue to earn Benefit Service described in this Section 1.l(h) after
June 30, 2016 for all purposes as long as he remains employed as an Employee,
but an employee who ceases to be employed as an Employee whether as a result of
termination of employment or a transfer to a non­ Employee position will cease
to earn Benefit Service credit after such termination or transfer.    Any
individual who is newly hired on or after July 1, 2016 shall not be eligible to
participate in the Plan and shall not be entitled to earn any Benefit Service
under this Section 1.l(h). The provisions of this Section l.l (h)(vi) will not
affect any Crew member covered by Appendix M but only to the extent of the
benefits described in Appendix M.




4.


Section 1.1(eeee) ("Year of Service") is amended by adding the following
provision to the end of such section to read as follows:


For purposes of clarification, for individuals who return to Employee status on
or after July 1, 2016 shall continue to earn Years of Service as set forth in
this Section 1.1(eeee) of the Plan.















--------------------------------------------------------------------------------





5.


Section 2.2 is hereby amended to read as follows:


Section 2.2 Eligibility Requirements on or after January l , 2008, but before
July l, 2016.


Any Employee included as a Participant under the provisions of the Plan as in
effect immediately before January 1, 2008 will continue to participate in
accordance with the provisions of this Plan. A Crewmember will become a
Participant as described in Appendix M but only to the extent of the benefits
described in Appendix M. An individual hired as an Employee or transferred from
a non-Employee position into a position as an Employee prior to January 1, 2008
will become a Participant in accordance with Section 2.1. An individual hired or
rehired as an Employee or transferred from a non-Employee position into a
position as an Employee on or after January 1, 2008, but before July 1, 2016
will immediately become a Participant in this Plan.






6.


A new Section 2.3 is hereby added to the Plan to read as follows:


Section 2.3 Eligibility Requirements on or after July l , 2016.


Any Employee included as a Participant under the provisions of the Plan as in
effect immediately before July 1, 2016 will continue to participate in
accordance with the provisions of this Plan. A Crewmember will become a
Participant on or after July 1, 2016 as described in Appendix M but only to the
extent of the benefits described in Appendix M. An individual hired or rehired
as an Employee or transferred from a non-Employee position into a position as an
Employee on or after July 1, 2016 will not be eligible to participate in the
Plan. For clarification, any person who had an accrued benefit under the Plan
prior to July 1, 2016 and who is hired, rehired, or transferred to Employee
status on or after July 1, 2016 shall continue to be considered a "Participant"
under the Plan, but only to the extent of such previously accrued benefit,
except as may be specifically provided under the terms of the Plan.




7.


Section 4.7 of the Plan is hereby revised to add the following sentence to the
end thereof:


Notwithstanding anything in this Section 4.7 to the contrary, individuals hired,
rehired, or transferred to Employee status on or after July 1, 2016 shall
generally not be eligible to participate in the Plan, and shall be eligible for
a Portable Account Benefit only to the extent such individual earned Portable
Account Benefits prior to his or her termination of employment or transfer out
of Employee status, as per the terms of the Plan. Other than as expressly set
forth under Section 5.3(g), no additional Portable Account Benefits shall be
earned by any individual following their hire date, rehire date, or date of
transfer to Employee status on or after July 1, 2016.















8.







--------------------------------------------------------------------------------





Section 5.2(a)(i) of the Plan is hereby revised to read as follows:


Section 5 .2     Benefit Amounts.


(a)    Accrued Benefit. The amount of the monthly pension payable to a
Participant in the Normal Form commencing as of his or her Normal Retirement
Date or, if later, the date he or she actually retires determined as follows:


(i)
General. For a Participant, other than a Grandfathered Participant or a Pre-2001
Participant, the sum of A, B, C and D, where:



(A) = the RPA Formula benefit, if any,
(B) = the UPS Freight Formula benefit, if any,
(C) = the Pre-2006 Motor Cargo Formula benefit, if any, and
(D) = the Portable Account Benefit, if any.


For Plan Years beginning after December 31, 2007, each Participant who has at
least one Hour of Service on or after January 1, 2008 will accrue either a
Portable Account Benefit or a Final Average Compensation Formula benefit, but
not both. Ifa Participant is eligible to accrue a Portable Account Benefit, he
shall not be eligible to accrue a Final Average Compensation Formula benefit.


Notwithstanding the foregoing, a Participant who is eligible for a Portable
Account Benefit may continue to increase his or her Final Average Compensation
and his or her years of Benefit Service earned after December 31, 2007, if any,
will be taken into account solely for purposes of determining early retirement
subsidies, but not benefit accrual, under the Final Average Compensation Formula
and Pre-2006 Motor Cargo Formula.


Notwithstanding the foregoing, each individual who is hired, reemployed, or
transferred to Employee status on or after July 1, 2016, shall not be eligible
to accrue additional benefits either under a Portable Account Benefit or a Final
Average Compensation Formula benefit, except as specifically provided in Section
5.3(g).




9.


Section 5.3(g)(i) of the Plan is hereby revised to read as follows:


(i)
General. For Plan Years beginning after December 31, 2007, each Participant who
has at least one Hour of Service on or after January 1, 2008 will accrue either
a Portable Account Benefit or a Final Average Compensation Formula benefit, but
not both. If a Participant is eligible to accrue a Portable Account Benefit, he
or she shall not be eligible to accrue a Final Average Compensation Formula
benefit.



Notwithstanding the foregoing, a Participant who is eligible for a Portable
Account Benefit may continue to increase his or her Final Average Compensation.


Notwithstanding the foregoing, each individual who is hired, reemployed, or
transferred to Employee status on or after July I , 2016, shall not be eligible
to accrue additional benefits either under a Portable Account Benefit or a Final
Average Compensation Formula benefit, except as specifically provided in this
Section 5.3(g)






10.







--------------------------------------------------------------------------------





Section 5.3(g)(ii) of the Plan is hereby revised to read as follows:




(ii)
Eligibility for Portable Account Benefit. A Participant is eligible to accrue a
Portable Account Benefit if:



(A)
he or she is hired or rehired as an Employee on or after January 1, 2008, but
before July 1, 2016; or



(B)
he or she is transferred from a non-Employee position into an Employee position
on or after January 1, 2008, but before July 1, 2016.



However, a Participant whose terms and conditions of employment are governed by
a collective bargaining agreement shall not be eligible to accrue a Portable
Account Benefit unless expressly provided by the collective bargaining
agreement.






11.


Section 5.3(g)(iv) of the Plan is hereby revised to read as follows:


(iv)
Interest Credits. An Interest Credit will be allocated to each Portable Account
Participant's Portable Account as of the last day of each Plan Year, calculated
by multiplying his or her Account Balance as of the first day of that Plan Year
by the Interest Credit Percentage for that Plan Year. A Portable Account will be
credited with an Interest Credit for each Plan Year until the Portable Account
Participant's benefit commencement date without regard to whether the Portable
Account Participant is an Employee. If the Portable Account Participant's
benefit commencement date is other than the last day of a Plan Year, the
Interest Credit for the Plan Year that includes the benefit commencement date
will be prorated based on the ratio of whole months expired in the year before
the benefit commencement date, to 12. If a Participant described in the
preceding sentence is reemployed as an Employee during the same Plan Year, no
additional Interest Credit will be made for that Plan Year. Notwithstanding the
provisions in this 5.3(g) which provide that individuals who are hired,
reemployed, or transferred to Employee status on or after July 1, 2016 shall not
be eligible to earn a Portable Account Benefit for periods on or after such
hire, reemployment or transfer to Employee status date, any Participant who
previously earned a Portable Account Benefit prior to such Participant's
reemployment or date of transfer to Employee status on or after July 1, 2016,
shall remain eligible to receive Interest Credits for each Plan Year until such
Participant's benefit commencement date as set forth in this sub-paragraph.





12.


Section 9.4 of the Plan is hereby revised to add a new paragraph (e) to read as
follows:


(e) No action at law or in equity to recover under this Plan shall be commenced
later than one year from the date of the decision on review (or if no decision
is furnished within 120 days of receipt of the request for review, one year
after the 120th day after receipt of the request for review). Failure to file
suit within this time period shall extinguish any right to benefits under the
Plan.


Any action at law or in equity to recover under this Plan by a Participant or
beneficiary relating to or arising under the Plan shall only be brought in the
US District Court for the Northern District of Georgia, and this court shall
have personal jurisdiction over any participant or beneficiary named in the
action.





--------------------------------------------------------------------------------









13.


The following is added to the introduction to Appendix M:


Notwithstanding anything in the Plan to the contrary, the eligibility freeze
that occurred effective June 30, 2016 and is described in Section 2.3 of the
Plan and elsewhere shall not affect any person covered by this Appendix M but
only to the extent of the benefits described in this Appendix M.








IN WITNESS WHEREOF, the Board has caused this amendment to be executed this of
24th day of June, 2016.






BOARD OF DIRECTORS OF UNITED
PARCEL SERVICE OF AMERICA, INC.
 
/S/    DAVID P. ABNEY
David P. Abney
Chairman and Chief Executive Officer

June 24, 2016



